Citation Nr: 0324982	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


REMAND

On January 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated the veteran for hepatitis C.  
Obtain records from each health care 
provider the veteran identifies.

2.  Please send a letter to the veteran 
informing him that the medical community 
recognizes several risk factors for 
hepatitis C infections.  Inform the 
veteran that these risk factors include 
the following:  an organ transplant 
before 1992, transfusions of blood or 
blood products before 1992, hemodialysis, 
accidental exposure to blood by health 
care workers (to include combat medic or 
corpsman), intravenous drug use or 
intranasal cocaine use, high risk sexual 
activity, and other direct percutaneous 
(through the skin) exposure to blood such 
as by tattooing, body piercing, 
acupuncture with non-sterile needles, and 
sharing toothbrushes or shaving razors.  
Advise the veteran that he should 
specifically identify which of these risk 
factors apply to him.  He should provide 
information, statements, or evidence 
about his risk factors, including the 
dates and circumstances of any incident 
involving his exposure to any of these 
risk factors.  In this regard, the 
veteran is asked to expressly identify 
the circumstances surrounding his in-
service blood transfusion, as well as the 
tattoo on his left arm.

3.  The veteran indicates that he 
received a blood transfusion during an 
in-service hospital stay.  Please contact 
the veteran and ask him to provide as 
much information as possible about the 
specific dates and places of treatment; 
including the name(s) of the military 
hospital(s) or clinic(s), if known, and 
the location(s) of the hospital(s) or 
clinic(s). 
 
When the veteran responds, furnish this 
information to the National Personnel 
Records Center (NPRC), and the identified 
service department facility where the 
transfusion occurred, to request all 
available clinical records concerning the 
period(s) of in-patient care identified.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

4.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the etiology of 
his hepatitis C, if any.  The examiner 
should obtain a detailed history from the 
veteran regarding any hepatitis C risk 
factors, including the circumstances 
surrounding the tattoo on his left arm, 
and any in-service blood transfusions or 
donations.  All diagnostic tests should 
be conducted as deemed necessary by the 
examiner to ascertain whether the veteran 
indeed is positive for hepatitis C, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should be advised 
that, for VA purposes, a confirmed 
diagnosis of hepatitis C means that there 
is evidence of a positive EIA (enzyme 
immunoassay) or ELISA (enzyme-linked 
immunosorbent assay) along with a 
positive RIBA (recombinant immunoblot 
assay), or that a positive test for HCV 
RNA (hepatitis C viral ribonucleic acid) 
is shown. The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed hepatitis C 
originated in, or is otherwise traceable 
to, the veteran's period of active 
military service.  If a diagnosis of 
hepatitis C is appropriate, the examiner 
should provide an opinion as to which 
risk factor is the most likely cause, to 
include whether it was due to any in-
service tattoos, blood donations, or 
blood transfusions, and the date of onset 
of the condition, if possible.  The 
examiner should support his or her 
opinion by discussing all of the risk 
factors in the veteran and the rationale 
for his or her opinion.  If the examiner 
cannot determine which risk factor is the 
likely cause, the examiner should state 
that there is no risk factor that is more 
likely than another to be the cause and 
should explain his or her rationale.  If 
it is determined that the veteran does 
not have hepatitis C that is due to 
military service, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion.  It is also 
requested that the examiner reconcile any 
contradictory evidence, such as 
laboratory studies, diagnoses, etc., 
including the findings made in the May 
1995 VA discharge summary, the clinical 
history as reported in the May 2000 VA 
MRI report, and the findings made in 
September 2001 by David A. Seidl, M.D. 
The rationale for all opinions should be 
explained in detail.  The claims folder, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


